            Case 1:20-cv-02945-CM Document 21 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X

ILYA VETT,

                                            Plaintiff,

                          -against-                                          NOTICE OF MOTION
THE CITY OF NEW YORK, POLICE OFFICER JAMES                                   20-CV-2945 (CM)
TAYLOR, POLICE OFFICER NELSON TEJADA,
POLICE OFFICER NICHOLAS MAUCELI, POLICE
SERGEANT    JAMES   KELLY    AND    POLICE
DETECTIVE THOMAS SCHICK,

                                            Defendants.

------------------------------------------------------------------------ X


         PLEASE TAKE NOTICE that, upon the Declaration of Katherine J. Weall dated April

16, 2021; the accompanying Memorandum of Law dated April 16, 2021; and upon all prior

pleadings and proceedings had herein, Defendants City of New York, Police Officer James

Taylor, Detective Nelson Tejada, Sergeant Nicholas Mauceli, Sergeant James Kelly and

Detective Thomas Schick will move this Court before the Honorable Colleen McMahon, Chief

United States District Judge, at the United States Courthouse for the Southern District of New

York, located at 500 Pearl Street, New York, NY 10007, at a date and time to be determined by

the Court, for an order to dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, and for such other and further relief as the Court deems just and proper.


Dated:           New York, New York
                 April 16, 2021



                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the City of New York
                                                     Attorney for Defendants City of New York, Taylor,
        Case 1:20-cv-02945-CM Document 21 Filed 04/16/21 Page 2 of 2




                                         Tejada, Mauceli Kelly and Schick,
                                         100 Church Street
                                         New York, New York 10007
                                         (212) 356-5051
                                         kweall@law.nyc.gov



                                         By:      /s/ Katherine J. Weall
                                               ______________________________
                                                  Katherine J. Weall
                                                  Senior Counsel



To:   Henry Bell, Esq. (Via email and ECF)
      Attorney for Plaintiff

      Andrew Stengle, Esq. (Via email and ECF)
      Attorney for Plaintiff
